Citation Nr: 1342481	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right wrist disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted a temporary total evaluation from July 26, 2007 to October 1, 2007, due to the Veteran's right wrist surgery, but continued the 10 percent rating thereafter.  Consequently, the matter of the rating from July 26, 2007 to October 1, 2007, is not for consideration.  See 38 C.F.R. § 4.30.

In January 2012, the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's right wrist is not ankylosed. 

2.  The preponderance of the evidence indicates the Veteran's neurological complaints in the right arm are not related to his service-connected right wrist disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5214, 5215 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in an August 2007 letter.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post service treatment records, and VA examination reports.

Additionally, this case was remanded by the Board in January 2012 for additional development, to include requesting outstanding VA treatment records and providing a VA examination.  These directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated the existence of additional pertinent evidence.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  However, the Veteran is already in receipt of the maximum rating for limitation of motion of a wrist, and pain and functional impairment cannot serve to assign a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 5 (1997) (even though there was evidence that the appellant had some functional loss due to pain in his wrist, a remand to consider functional loss due to pain was not appropriate because the appellant was already receiving the maximum disability rating available for limitation of motion of the wrist).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks higher disability rating for his service-connected right wrist disability, rated as 10 percent disabling.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence in this case consistently shows that the Veteran is right-handed.  Therefore, his right wrist disability is evaluated as the major extremity.  Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).

Under Diagnostic Code 5214, pertaining to ankylosis of the major wrist, a rating of 30 percent is warranted for favorable ankylosis of the major wrist in 20 degrees to 30 degrees of dorsiflexion; 40 percent is warranted for ankylosis of the major wrist in any other position, except favorable; and a maximum 50 percent rating is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the major wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran was afforded a VA examination in May 2007.  The Veteran reported pain, stiffness and weakness in his right wrist.  No deformity, giving way or instability was found.  No episodes of dislocation or subluxation or locking episodes were found.  Upon examination, the Veteran's right wrist dorsiflexion for both active and passive range of motion was 30 degrees, with pain.  The Veteran's right wrist palmar flexion was 45 degrees, with pain.  Radial deviation was 10 degrees, with pain.  Ulnar deviation was 15 degrees, with pain.  There was no additional limitation of motion on repetitive use for any of the positions above.  No constitutional symptoms or incapacitating episodes of arthritis were found.  In addition, no joint ankylosis was found.  Crepitus and painful movement were noted.  X-rays showed findings suggesting the presence of a tear of the scapholunate ligament. The examiner diagnosed the Veteran with residuals of trauma and post traumatic arthritis.  

VA treatment records dated in July 2007 show that the Veteran underwent surgery to undergo a limited right wrist fusion.  The Veteran was diagnosed with scapholunate advanced collapse (SLAC) wrist arthritis.  

The Veteran was afforded a VA examination in December 2007.  The Veteran reported pain, stiffness and weakness in his right wrist.  Upon examination, the Veteran's right wrist dorsiflexion for both active and passive range of motion was 30 degrees, with pain.  The Veteran's right wrist palmar flexion for both active and passive range of motion was 45 degrees, with pain.  The Veteran's right wrist radial deviation for both active and passive range of motion was 10 degrees, with pain and the Veteran's right wrist ulnar deviation for both active and passive range of motion was 20 degrees, with pain.  There was no additional limitation of motion on repetitive use for any of the positions above.  No deformity, giving way or instability was found.  No episodes of dislocation or subluxation or locking episodes were found.  No joint ankylosis was found.  Effusion, tenderness and painful movement were noted.  

VA treatment records dated in June 2009, reflect complaints of right wrist pain.  Mild tenderness was found, as well as decreased strength.  It was noted that the Veteran's range of motion was good.  

In his Substantive Appeal received in April 2010, the Veteran reported that he had trouble holding objects and lifting things because he had no "gripping power."  He also reported being in constant, moderate to severe pain.  The Veteran noted that he lacked mobility in his wrist and suffered from stiffness and cramping.  He also noted that he suffered from numbness in two fingers in his hand.   

The Veteran underwent a VA examination in February 2012.  The Veteran reported that during flare-ups his hand would "cramp up" and that he would drop everything he was holding.  The Veteran also reported experiencing numbness extending from his proximal fingers to the proximal forearm in his right arm.  The numbness occurred almost daily and was aggravated by sleeping, driving, and repetitive bending.  Upon examination, the Veteran's dorsiflexion was to 40 degrees.  The Veteran's palmar flexion was to 65 degrees, with pain beginning at 55 degrees.  Upon repetition, the Veteran's dorsiflexion was to 40 degrees and his palmar flexion was to 65 degrees.  The examiner found no additional functional limitation of range of motion.  Functional loss and/or functional impairment were described as less movement than normal and pain on movement.  Tenderness or pain on palpation of joints/soft tissue was found.  The Veteran's muscle strength was a 5/5.  There were no signs of ankylosis.  It was noted that the Veteran had arthroscopic or other wrist surgery.  The examiner noted a scar, which was not found to be painful or unstable, or a total area greater than 39 square centimeters in length.  The examiner noted a review of X-rays taken in June 2009.  The examiner also noted that the Veteran last worked as a truck driver in November 2004.  

The Veteran was also afforded a VA peripheral nerve examination in February 2012.  Following examination of the Veteran and review of the claims file, the examiner diagnosed cervical radiculopathy.  The examiner noted that the Veteran's right arm pain (other than his service-connected wrist pain) occurred one to three times daily.  It was noted that the pain began above the elbow and continued to his distal forearm.  The Veteran noted that it was a "pounding type pain" different from the wrist pain and it felt like it was "in the bone."  The pain worsened when turning door handles and wrenches.  The Veteran reported constant pain, paresthesias and numbness in his right upper extremity.  X-rays were taken of the Veteran's cervical spine and the examiner noted that the neurological symptoms of the upper extremity included loss of sensation at the shoulder level on his right side.  

Upon review of the record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right wrist disability (exclusive of the period from July 26, 2007 to October 1, 2007).  

The Veteran is currently receiving the maximum rating assignable for limitation of motion of the wrist.  A higher disability evaluation would be warranted for ankylosis of the wrist under Diagnostic Code 5214.  To qualify for the minimum compensable evaluation of 30 percent disabling, the service-connected disability must be manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion.  In the May 2007, December 2007 and February 2012 VA examinations, the examiners concluded that the Veteran did not suffer from ankylosis in the right wrist.  Moreover, all examinations reveal the Veteran capable of range of motion of the wrist.  Therefore, the Veteran does not meet the rating criteria for an increased evaluation based on ankylosis. 

While the Veteran has reported neurological symptoms in his right arm and hand, the February 2012 VA examiner attributed those symptoms to nonservice-connected cervical radiculopathy.  Thus, these symptoms cannot be considered in evaluating his right wrist disability.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).  There is no medical opinion linking these complaints to his service connected wrist disability.  Although the Veteran has argued these symptoms are related to his service-connected right wrist disability, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, the etiology of neurological symptoms is not a matter capable of lay observation and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of neurological symptoms in his upper extremity is not competent medical evidence.  The Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay assertions. 

The Board notes the Veteran has a residual surgical scar on the right wrist.  In the February 2012 examination, it was noted that the scar on the right wrist was not painful or unstable and the size of the scar was not greater than 39 square centimeters.  Specifically, to warrant a 10 percent rating for the scar under Diagnostic Code 7801, the scar must be deep or cause limitation of motion and exceed 6 square inches (39 square centimeters).  38 C.F.R. § 4.118 (2008).  Under Diagnostic Code 7802, a compensable evaluation requires a superficial scar exceeding 144 square inches.  Id.  A 10 percent rating may be assigned for a superficial scar that is painful or unstable under Diagnostic Codes 7803 and 7804.  Id.  As the findings in treatment records and examination reports do not reveal findings consistent with a compensable evaluation under any relevant scar Diagnostic Code, a separate compensable rating is not warranted. 

Finally, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria describe the Veteran's disability level and symptomatology, and provide for more severe symptoms such as varying degrees of ankylosis which is not currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Moreover, his neurological complaints have been attributed to a nonservice connected neck disability.  Accordingly, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  A claim for TDIU was denied by the RO in a July 2007 rating decision and the Veteran did not appeal that denial.  During the course of the claim for an increased rating for his wrist condition, he reported he was unemployed; however, he noted such was due to his knee disabilities or lack of available work for the company.  He did not allege, and the evidence does not reflect, that he is unemployable due solely to his service-connected right wrist disability.  Accordingly, a claim for a TDIU due to his right wrist disability has not 
been raised, and no further action pursuant to Rice is necessary.

In sum, based on the evidence of record, entitlement to an evaluation in excess of 10 percent for the service-connected right wrist disability is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected right wrist disability is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


